Citation Nr: 0840787	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral thigh 
disability, to include as secondary to service-connected 
bilateral ankle strains.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral ankle strains.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision rendered by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A bilateral thigh disability was not present in service, 
and is not otherwise etiologically related to service or to 
the service-connected bilateral ankle strains. 

2.  A bilateral hip disability was not present in service, 
and is not otherwise etiologically related to service or to 
the service-connected bilateral ankle strains.

3.  The service-connected bilateral pes planus is not shown 
to be moderate in severity, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
or pain on manipulation and use of the feet, bilateral or 
unilateral.  


CONCLUSIONS OF LAW

1.  A bilateral thigh disability was not incurred in or 
aggravated by active service, and it is not proximately due 
to or the result of service-connected bilateral ankle 
strains.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

2.  A bilateral hip disability was not incurred in or 
aggravated by active service, and it is not proximately due 
to or the result of service-connected bilateral ankle 
strains.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected pes planus have not been 
met.  U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5276 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's service connection claims, the 
record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in January 
2004.  Although the RO did not specifically inform the 
veteran in this letter to submit any pertinent evidence in 
his possession, it informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The veteran was also provided notice with respect to the 
disability-rating and effective-date elements of the claims, 
in a March 2006 letter.  Although this notice was provided 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for bilateral hip and 
thigh disabilities is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.  

With respect to the claim for a higher initial evaluation, a 
March 2006 letter informed the veteran that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his per 
planus and the effect that worsening has on his employment 
and daily life.  It also informed him to submit any pertinent 
evidence in his possession and provided appropriate notice 
with respect to the effective-date element of the claim.  It 
also included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  Italso informed the veteran of the assistance that 
VA would provide to obtain evidence on his behalf.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private treatment records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 


Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).   Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2008).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran claims that he is entitled to service connection 
for bilateral thigh and hip disabilities because they were 
incurred in service or are the result of his service-
connected bilateral ankle strains.

The veteran's service medical records show that he presented 
in January 1992 with complaints of right foot, left foot, 
ankle, knee and hip pain.  The diagnoses were mild ankle 
sprain and anterior tibial stress syndrome.  The veteran 
again presented to the medical clinic in October 1992 with 
complaints of annoying, persistent pain in the right thigh.  
Examination was normal and the diagnosis was rule out muscle 
strain.  

First, the Board notes that there is no medical evidence of 
hip or thigh complaints until a VA examination, conducted by 
QTC services, in February 2003.  During this examination, the 
veteran reported that his hip and thigh pain began one and a 
half years ago, so approximately between 2001 and 2002, 
almost six years after the veteran's discharge from service.  
At the conclusion of the February 2003 examination, the 
examiner noted that he could not render a diagnosis of the 
veteran's hip or thigh pain since there was no pathology.  A 
private April 2005 MRI of the veteran's hips showed findings 
consistent with moderate degenerative changes within the 
superolateral aspects of the hip joints bilaterally, left 
slightly greater than right.  An August 2005 VA examination 
diagnosed the veteran with strained hips.    

Turning first to the issue of the veteran's bilateral thigh 
disability, in the absence of confirmed diagnoses, meaning 
medical evidence showing the veteran has the condition 
alleged, service connection on a direct or secondary basis is 
not warranted.  The case law is well settled on this point.  
In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

Furthermore, to the extent the veteran, is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, service connection for a bilateral thigh disability 
must be denied on this basis alone.

Turning next to the issue of direct service connection for 
the veteran's hips, there is no medical evidence of record 
that relates the veteran's hip disability to service.  In 
essence, the evidence of a nexus between the veteran's 
claimed disability and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus between the claimed disability and the 
veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that service connection is not warranted for a 
bilateral hip disability.

Furthermore, when considering the issue of service connection 
on a secondary basis, in an August 2005 VA examination 
report, and addendum statements dated in September 2005 and 
September 2006 from the VA examiner, a physician, following a 
thorough review of the veteran's claims folder and 
examination of the veteran, concluded that the veteran's 
bilateral hip disorder was not caused by or a result of his 
service-connected ankle strains.  On the other hand, a May 
2006 VA outpatient treatment note reported that the veteran's 
pain in his left hip was most likely as sequelae to previous 
ankle injuries.

The Board may favor the opinion of one competent medical 
authority over another.   See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the opinion from the VA 
physician stating that the veteran's hip disability is not 
caused by or a result of his service-connected ankle disorder 
is more probative than the opinion found in the May 2006 VA 
outpatient treatment note.  In this regard, the Board notes 
that the VA physician thoroughly reviewed the claims file, 
conducted a thorough examination of the veteran and provided 
a thoughtful and detailed rationale for her opinion.  The VA 
outpatient treatment note  simply stated that the veteran's 
pain in his left hip was most likely as sequelae to previous 
ankle injuries, without thorough explanation.

Accordingly, service connection is not in order for a hip or 
thigh disability on a direct or secondary basis.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable to this 
claim.


Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the veteran asserts that his service-connected 
bilateral pes planus warrants a compensable evaluation.  

The veteran's disability is currently evaluated as 
noncompensable under Diagnostic Code 5276.  Under this code, 
pes planus will be evaluated as  noncompensable where the 
disability is mild, with symptoms relieved by built-up shoe 
or arch support.  

A 10 percent evaluation is warranted where the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent where bilateral, if the disability 
is severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

And a 40 percent evaluation is warranted, where the condition 
is unilateral, or 50 percent where bilateral, if the 
disability is pronounced, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, with marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

Analysis

In February 2003 the veteran was afforded a VA examination 
conducted by QTC medical services.  He complained of pain and 
weakness in his soles and stiffness, swelling and fatigue 
after standing and walking.  The examiner noted that the 
veteran had minimal pes planus.

During a May 2004 VA examination, the veteran again 
complained of pain in his feet.  Pes planus was not noted on 
the clinical examination or on an X-ray study.

At the veteran's most recent VA examination conducted by QTC 
services in September 2006, examination of his feet showed no 
signs of painful motion, edema, disturbed circulation, 
weakness, atrophy of the musculature or tenderness 
bilaterally.  There were no signs of deformity noted.  
Examination of the Achilles tendon revealed good alignment.  
There were no signs of claw foot, dropped forefoot or marked 
varus deformity.  Dorsiflexion of the toes produced no pain 
and palpation of the metatarsal heads of the toes produced no 
tenderness.  The veteran did not have hammertoes, Morton 
metatarsalgia, hallux valgus, or hallux rigidus.  There was 
no limited function with standing or walking.  He reported 
that he wore arch supports and symptoms of pain were 
minimally relieved by the corrective shoe wear.  The examiner 
noted that the veteran did not have flat feet.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the service-connected 
bilateral pes planus.  Under Diagnostic Code 5276, a higher 
evaluation is not warranted unless the disability is 
moderate, with weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
review of the medical evidence shows that the veteran's 
disability is not productive of these symptoms.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the examiner also stated that the veteran did not appear to 
have limited function with standing or walking.  The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) Fenderson v. West, 12 Vet. App. 119 
(1999).

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability, so as to warrant referral to the RO for 
consideration of an assignment of a higher evaluation on an 
extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, that there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for a bilateral thigh 
disability, to include as secondary to service-connected 
bilateral ankle strains is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral ankle strains is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


